USDC IN/ND case 3:19-cv-00430-DRL-MGG document 43 filed 09/11/20 page 1 of 3


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 EMMANUEL A. WINTERS,

                          Plaintiff,

           v.                                               CAUSE NO. 3:19-CV-430-DRL-MGG

 J. OVERHOLSER,

                          Defendant.

                                         OPINION & ORDER

          Emmanuel A. Winters, a prisoner without a lawyer, filed an amended complaint. He didn’t file

a motion asking to amend though he should have done so. See Fed. R. Civ. P. 15(a). Because he is

proceeding without a lawyer, the amended complaint will be construed as including a motion asking

for leave to file it because “[a] document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

          “Leave to amend is to be ‘freely given when justice so requires.’” Liu v. T&H Machine, 191

F.3d 790, 794 (7th Cir. 1999) (quoting Payne v. Churchich, 161 F.3d 1030, 1036 (7th Cir. 1998) and Fed.

P. Civ. P. 15(a)). However, “that does not mean it must always be given.” Hukic v. Aurora Loan Servs.,

588 F.3d 420, 432 (7th Cir. 2009). “[C]ourts have broad discretion to deny leave to amend where there

is undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies, undue prejudice to the

defendants, or where the amendment would be futile.” Id. Here, the proposed amendment would be

futile.

          Mr. Winters was granted leave to proceed on an Eighth Amendment claim of deliberate

indifference for money damages against J. Overholser in her individual capacity for allegedly failing to

provide him with mental health therapy or assist him with receiving psychotropic medication at the
USDC IN/ND case 3:19-cv-00430-DRL-MGG document 43 filed 09/11/20 page 2 of 3


Miami Correctional Facility (MCF) from March 25, 2019, until he was transferred to the New Castle

Correctional Facility.1 See ECF 7. The proposed amended complaint states the same allegations against

Defendant Overholser as the original complaint—namely, that Mr. Winters, who suffers from mental

health issues, informed Defendant Overholser on March 25, 2019 that he was feeling mentally

unstable due to his placement in segregated housing and the fact that he had stopped taking his

previously prescribed Zoloft because it was causing unwanted side effects. He asked Defendant

Overholser to assist him with a medication and housing placement change, but he says she ignored

his requests and did not provide him with any kind of mental health therapy or care. As a result, Mr.

Winters attempted to commit suicide by setting his cell on fire, and he refused to eat for a week.

Shortly after these incidents, he was seen by Dr. Daniel Rippletoe, a psychiatrist at MCF, who agreed

to prescribe Celexa, a different medication for his depression.2 Mr. Winters was then transferred to

the New Castle Correctional Facility on May 8, 2019. As noted above and in the original screening

order, these allegations state an Eighth Amendment claim against Defendant Overholser.

        In the amended complaint, Mr. Winters also names Dr. Rippletoe as a defendant. He states

that he has since learned that Dr. Rippletoe is the psychiatrist in charge of prescribing medication at

MCF. However, there is no general respondeat superior liability under 42 U.S.C. § 1983. Burks v. Raemisch,

555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are responsible for their own misdeeds but not

for anyone else’s.” Id. at 596. “Only persons who cause or participate in the violations are responsible.”

George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). The only allegations against Dr. Rippletoe directly

are that he saw Mr. Winters after his suicide attempt and agreed to change his medication. This does



1 In the amended complaint, Mr. Winters states that he was transferred to the New Castle Correctional Facility

on May 8, 2019. ECF 23 at 1. He was subsequently transferred to the Westville Correctional Control Unit. ECF
24 & ECF 25.

2Documents attached to the original complaint indicate that Mr. Winters was seen by a psychiatric prescriber—
presumably Dr. Rippletoe—on April 10, 2019. ECF 1-1 at 1.


                                                      2
USDC IN/ND case 3:19-cv-00430-DRL-MGG document 43 filed 09/11/20 page 3 of 3


not state a claim against Dr. Rippletoe. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (A

complaint must contain sufficient factual matter to “state a claim that is plausible on its face.”); see also

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged—but it has not shown—

that the pleader is entitled to relief.”) (quotation marks and brackets omitted).

        As the amended complaint does not contain sufficient factual matter to state a plausible claim

against Dr. Rippletoe, it would be futile to grant Mr. Winters leave to file it because it would not

change the current posture of this case. As it stands, Mr. Winters is proceeding on an Eighth

Amendment claim against Defendant Overholser in her individual capacity for being deliberately

indifferent to his mental health needs from March 25, 2019, until he was transferred to the New Castle

Correctional Facility on May 8, 2019. With the denial of the motion to amend, this case will continue

based on the screening order (ECF 7) that granted Mr. Winters leave to proceed on that claim.

        For these reasons, the court:

        (1) CONSTRUES the amended complaint (ECF 23) as including a motion for leave to amend;

        (2) DENIES the motion to amend (ECF 23); and

        (3) DIRECTS the clerk to edit docket entry ECF 23 to indicate Emmanuel A. Winters was

not granted leave to file an amended complaint.

        SO ORDERED.

        September 11, 2020                                s/ Damon R. Leichty
                                                          Judge, United States District Court




                                                     3
